210 F.2d 657
Allen H. VOSS, Appellant,v.UNITED STATES of America, Appellee.
No. 12006.
United States Court of Appeals Sixth Circuit.
February 26, 1954.

Appeal from the United States District Court for the Middle District of Tennessee; Elmer D. Davies, Judge.
Ward Hudgins, Nashville, Tenn., for appellant.
Fred Elledge, Jr., Nashville, Tenn., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause came on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court. Upon due consideration, the judgment of the district court is affirmed on the authority of Brinegar v. United States, 338 U.S. 160, 69 S.Ct. 1302, 93 L.Ed. 1879.